Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claim 8 is allowable. The restriction requirement between Species IIA and IIB, as set forth in the Office action mailed on 06/28/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species IIA and IIB is withdrawn.  Claims 13, directed to Species IIA no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 8, 10-13, 15, 18-26, 28-32 are allowed.
The following is an examiner's statement of reasons for allowance:

With regards to claim 8, none of the prior art teaches or suggests, alone or in combination, “a drain contact diffused region positioned on the extended drain and having a plurality of lateral projections extending toward the channel region, the drain contact diffused region having a higher doping concentration than the extended drain, and the lateral projections interleaving with the field oxide structures.” in the combination required by the claim.
Claims 10-13, 28 are allowed by virtue of their dependency on the independent claim 8.

With regards to claim 15, none of the prior art teaches or suggests, alone or in combination, “forming a dummy gate over the semiconductor fin and the alternating stacked fin; forming a dielectric layer to surround the dummy gate; removing the dummy gate after the dielectric layer is formed; and releasing at least one nanostructure from the alternating stacked fin after the dummy gate is removed..” in the combination required by the claim.
Claims 18-20, 29 are allowed by virtue of their dependency on the independent claim 15.

With regards to claim 21, none of the prior art teaches or suggests, alone or in combination, “forming a dielectric layer to surround the dummy gate, the alternating stacked fin, and the semiconductor fin; removing the dummy gate to form a trench exposing the alternating stacked fin and the semiconductor fin; and releasing a plurality of nanostructures from the alternating stacked fin after the dummy gate is removed.” in the combination required by the claim.
Claims 22-26, 30-32 are allowed by virtue of their dependency on the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891   


/MARK W TORNOW/Primary Examiner, Art Unit 2891